Citation Nr: 1756756	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  06-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected disability.

2.  Entitlement to a disability rating in excess of 20 percent for a left knee injury status post-operative medial meniscus resection with degenerative changes (left knee injury) on the basis of limitation of extension prior to July 19, 2017, and in excess of 30 percent thereafter.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee on the basis of limitation of flexion.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2013 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office and were remanded in September 2016.

In June 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds additional development is necessary before a decision may be rendered with respect to the issues on appeal.

In September 2016, the Board directed the AOJ to obtain VA examinations with respect to the issues on appeal and to readjudicate the issues in a Supplemental Statement of the Case (SSOC) after development was completed.  Upon review, the record reflects that the examinations were obtained and additional evidence was added to the claims file, but an SSOC was not issued.  Therefore, the appeal must be remanded so that an SSOC may be issued that considers all evidence of record.  38 C.F.R. § 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




